Exhibit 10(iii)(f.3)

 

Exxon Mobil Corporation

      David S. Rosenthal

5959 Las Colinas Boulevard

      Vice President, Investor Relations

Irving, TX 75039

      and Secretary       ExxonMobil

January 4, 2010

[Name of Non-employee Director]

I am pleased to inform you that on January 4, 2010, you were granted 2,500
shares of restricted stock under Exxon Mobil Corporation’s 2004 Non-Employee
Director Restricted Stock Plan (the “Plan”) and in accordance with the Board’s
standing resolution regarding grants under the Plan. This letter summarizes key
terms of your award and is qualified by reference to the Plan. You should refer
to the text of the Plan for a detailed description of the terms and conditions
of your award. Copies of the Plan have been previously distributed to you and
are also available on request to me at any time.

The restricted stock has been registered in your name and will be held in
book-entry form by the Corporation’s agent during the restricted period. As the
owner of record, you have the right to vote the shares and receive cash
dividends. However, during the restricted period the shares may not be sold,
assigned, transferred, pledged, or otherwise disposed of or encumbered, and your
restricted stock account will be subject to stop transfer instructions.

The restricted period for this award began at the time of grant. The restricted
period will expire when you leave the Board after reaching retirement age
(currently, age 72) or by reason of death. If you leave the Board before
reaching retirement age, your restricted stock will be forfeited unless the
Board determines to lift the restrictions at that time.

If and when the restricted period expires, shares will be delivered to or for
your account free of restrictions.

You are entitled to designate a beneficiary for your restricted stock account.
Please contact Jerry Miller at (972) 444-4004 for the necessary form should you
wish to do so.

By accepting this award you agree to all its terms and conditions, including the
restrictions on transfer and events of forfeiture.

Additional information concerning your award, including information on the tax
consequences of your award and certain additional information required by the
Securities Act of 1933, is also enclosed with this letter.

Any questions that you may have concerning the Plan or this award should be
addressed to me.

 

Sincerely,

(D. S. Rosenthal)

Enclosures